DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Britton (Reg. No. 47,260) on 8/21/2021.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A method for manufacturing an optical semiconductor element, the method comprising: 
a step of preparing a semiconductor substrate; 
a step of sequentially depositing an active layer, a cladding layer, and a contact layer on the semiconductor substrate; 
a step of etching the active layer, the cladding layer, and the contact layer to form a mesa structure in which the active layer, the cladding layer, and the contact layer are layered on the semiconductor substrate; 

a step of reducing the insulating film in thickness until an upper surface of the contact layer is exposed to use the insulating film left on a side surface of the mesa structure as a sidewall wherein the upper surface of the contact layer and an upper surface of the sidewall are co-level; 
a step of forming a dielectric resin layer on the semiconductor substrate to enclose the mesa structure and the sidewall; 
a first opening step of selectively etching the dielectric resin layer to form a first opening and expose the upper surface of the contact layer in the first opening, the first Attorney Docket No. opening step being a step of etching the dielectric resin layer so as to allow an opening edge of the dielectric resin layer to be positioned on the upper surface of the sidewall; and 
a step of forming an electrode to connect to the contact layer.

5. (Currently Amended) An optical semiconductor element comprising: 
a semiconductor substrate; 
a mesa structure formed on the semiconductor substrate, with an active layer, a cladding layer, and a contact layer being layered; 
a sidewall covering a side surface of the mesa structure, and exposing an upper surface of the contact layer; 
a dielectric resin layer formed on the semiconductor substrate for enclosing the sidewall, the dielectric resin layer having a first opening exposing an upper surface of the contact layer, 
an insulating film covering the sidewall and the dielectric resin layer, and having a second opening exposing the upper surface of the contact layer, the second opening having a width wider than a width of the mesa structure, and the second opening having an opening edge positioned on the upper surface of the sidewall; and 
an electrode 

9. (Currently Amended) An optical semiconductor element comprising: 
a semiconductor substrate; 
a mesa structure formed on the semiconductor substrate, with an optical waveguide active layer, a cladding layer, and a contact layer being layered; 
Attorney Docket No. 

a sidewall covering a side surface of the mesa structure, exposing an upper surface of the contact layer, and extending onto a front surface of the semiconductor substrate; 
a dielectric resin layer formed on the semiconductor substrate for enclosing the sidewall, the dielectric resin layer having a first opening exposing the upper surface of the contact layer, the first opening having a width wider than a width of the mesa structure, and the first opening having an opening edge positioned on an upper surface of the sidewall; 
an insulating film covering the sidewall and the dielectric resin layer, and having a second opening exposing the upper surface of the contact layer, the second opening having a width wider than a width of the mesa structure, and the second opening having an opening edge positioned on the upper surface of the sidewall; and 
an electrode 

Reasons for Allowance
Claims 1, 5, and 9 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical semiconductor element/modulator and a corresponding method of making thereof, as taught by Kenji.
Claim 5 and 9 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical semiconductor element/modulator having the recited features and, in particular, comprising a sidewall covering a side surface of a mesa structure, a dielectric resin layer enclosing the sidewall, and an insulating film covering the sidewall and the dielectric resin layer, wherein the dielectric resin layer has a first opening exposing an upper surface of the contact layer, the first opening having an opening edge positioned on an upper surface of the sidewall, and wherein the insulating film has a second opening exposing the upper surface of the contact layer, the second opening having an opening edge positioned on the upper surface of the sidewall. 
Specifically, the instant application uses a rather thick sidewall (para. 0017 of the instant specification), places opening edges of the dielectric resin layer 14 and the insulating film 15 on the upper surface of the sidewall 13 (Fig. 2), and recognizes that such arrangement has the benefit of preventing “… peeling of the dielectric resin layer from a mesa structure without requiring detecting an etching state” (para. 0007 of the instant specification).
On the contrary, the prior art of record (JP2013-44803, JP2013-44793, JP2013-44794) teaches only embodiments wherein an opening edge of the dielectric resin layer is separated from the upper surface of the sidewall by the insulating film and, as such, cannot be positioned on the positioning the opening edge of the dielectric resin layer on the upper surface of the sidewall and, if fact, indirectly teaches away from such arrangement due to a relatively small thickness of the sidewall (small area of the upper surface).
The above-noted difference between the optical semiconductor element/modulator in Kenji (and other prior art of record) and the claimed invention is evident from a direct side-by-side comparison of a conventional element (with a thin sidewall 28) in Fig. 20 of the instant application with the claimed element 100 (with a thick sidewall 13) in Fig. 2. 
Claim 1 is allowed for reasons similar/identical to those provided for claims 5 and 9. Claims 2 – 4, 12, and 13 are allowed by virtue of dependency on any one of claims 1, 5, and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0358902 A1
US 2017/0133820 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896